Citation Nr: 0206615	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  00-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from November 1988 to December 
1995.  She also had prior service in the Reserves with a 
period of active duty for training from June 1983 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The case returns to the Board following a remand in March 
2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic back disorder in service, 
continuous back symptoms after service, or current chronic 
back disorder that is related to service.   

3.  PTSD, if present, is not related to any verified in-
service stressor.   


CONCLUSIONS OF LAW

1.  A back condition was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  PTSD was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that current law has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the new statutory and regulatory provisions.  That is, 
by way of the September 1998 rating decision and January 2000 
statement of the case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate her claims.  In addition, 
pursuant to the Board's March 2001 remand, in a June 2001 
letter, the RO listed for the veteran the different types of 
evidence that can be used to support a claim for PTSD based 
on personal assault.  The Board is satisfied that the veteran 
has been afforded all due notice.  

With respect to the duty to assist, the RO has secured 
relevant VA treatment records and psychiatric examinations.  
The veteran has not identified or authorized VA to obtain any 
private medical records.  By letter dated in May 1997, the RO 
asked the veteran to complete an authorization for release of 
information for the U.S. Army Crime Records Center.  Review 
of the claims folder revealed no response from the veteran.  
Similarly, although the RO's letter of June 2001 asked the 
veteran to provide additional evidence related to the alleged 
in-service personal assaults or to provide specific 
information to aid the RO in obtaining it, subsequent 
correspondence from the veteran offered no additional 
information regarding her alleged in-service stressors.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).     

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Inactive duty training means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. 
§ 3.6(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  Back Disorder

The veteran alleges that she incurred a back disorder in 
service.  Service medical records reflect complaints of back 
pain during the veteran's period of active duty training from 
September to November 1983.  The diagnosis was mild lumbar 
strain or probably muscular back pain.  She was provided a 
temporary physical profile.  The veteran also had one 
instance of complaint of back and neck pain in February 1984, 
immediately following her period of active duty training.  

However, service medical records dated thereafter are 
negative for back disorder.  Specifically, the reports of the 
May 1988 enlistment examination and June 1989 and February 
1990 preplacement examinations showed no finding of spinal 
abnormality.  The associated reports of medical history were 
negative for history of recurrent back pain.  In addition, 
the May 1995 Medical Board examination report was also 
negative for any spinal abnormality.  An undated record 
referring to the veteran's Physical Evaluation Board 
proceedings noted complaints of low back pain related by the 
examiner to strenuous activity.  Although the report of 
medical history was positive for recurrent back pain, 
handwritten notes offered no additional explanation.  
Considering these records, the evidence shows only acute low 
back symptoms without evidence of residual.  Therefore, the 
Board cannot conclude that the evidence supports a finding of 
chronic back disorder in service or evidence of continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97. 

Moreover, although the VA orthopedic examination in April 
1998 reveals a current diagnosis of mild degenerative disc 
disease at L4-5, the examiner specifically opined that the 
low back disorder was unrelated to any injury in service.  He 
commented that, upon review of the record, he was unable to 
find evidence of persistent, long-term treatment for back 
disorder in service.  There is no contrary medical opinion of 
records.  A service connection claim requires competent 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Boyer, 210 F.3d at 1353; 
Mercado-Martinez, 11 Vet. App. at 419.  Absent competent 
medical evidence of a nexus between the current back disorder 
and service, the claim must fail.  The veteran's personal 
opinion, offered without the benefit of medical knowledge or 
training, is not competent evidence required to make a 
determination as to the etiology of her current back 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a back disorder.  38 U.S.C.A. § 5107(b).       


2.  PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 
§ 3.304(f) (2001) (as amended by 64 Fed. Reg. 32,807-32,808 
(1999)) (effective March 7, 1997) (implementing the decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997)); 38 C.F.R. § 
3.304(f) (1996).  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.304(d) and (f) (1996).  Specific considerations apply 
when the alleged in-service stressor is related to combat or 
prisoner of war status.   

During the pendency of this appeal, VA amended its 
regulations effective March 7, 2002 to include considerations 
for adjudicating claims for PTSD based on personal assault.  
67 Fed. Reg. 10,330-10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The amendment describes 
the types of evidence, other than service records, that may 
corroborate a PTSD claim based on personal assault in service 
and requires VA to advise a claimant of such evidence before 
denying a claim.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  In any event, the Board notes that the amended version 
of 38 C.F.R. § 3.304(f) essentially serves to codify the 
previously existing provisions of VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14(c) (Feb. 20, 1996).  See 
Patton v. West, 12 Vet. App. 272 (1999).  Accordingly, the 
considerations for adjudicating personal assault PTSD claims 
apply in this case.  

The veteran alleges that she has PTSD as a result of personal 
assault in service.  Review of the claims folder reveals 
conflicting diagnoses of PTSD and anxiety disorder.  Pursuant 
to the Board's remand, the veteran was examined in November 
2001 by a board of two psychiatrists.  The report of that 
examination included a complete review of the claims folder 
and the stressor information and medical records therein.  
The psychiatrists determined that there were predominant 
anxiety features and diagnosed the veteran as having anxiety 
disorder not otherwise specified.  They specifically 
concluded that the veteran did not meet the diagnostic 
criteria for PTSD, noting the deficiencies in symptomatology.  
It was also noted that results from the Minnesota Multiphasic 
Personality Inventory (MMPI) were consistent with PTSD, 
anxiety, or depression.  However, when interpreted in the 
context of the clinical examination, the examiners found the 
test results insufficient for a diagnosis of PTSD.  

The results of the November 2001 VA examination comport with 
the conclusion from the June 1998 VA examiner, who also 
diagnosed the veteran as having anxiety disorder not 
otherwise specified.  The examiner found that the criteria 
for PTSD were not met, in particular, an in-service trauma 
and nightmares, intrusive thoughts, or flashbacks.     

Even if the Board were to accept a diagnosis of PTSD, the 
probative evidence of record does not relate the disorder to 
events in service.  Specifically, the June 1998 and November 
2001 VA examination reports, as well as numerous VA 
outpatient treatment records, reflect the veteran's history 
of extensive emotional and physical abuse as a child.  The 
November 2001 VA examiners describe psychiatric 
symptomatology beginning in childhood and related to the 
emotional and physical abuse.  They specifically determined 
that the veteran's disorder was not acquired in service.  
Although the examiners allowed that some symptoms might be 
related to in-service events, they concluded that her 
symptoms were primarily derived from the abuse suffered as a 
child.  Similarly, the June 1998 VA examiner also indicated 
that the roots for the veteran's problems were most 
prominently laid during childhood due to stressors at that 
time, rather than on active duty in the military.  

The Board acknowledges that the April 1997 report from the 
Vet Center and the December 1997 VA examination show a 
diagnosis of PTSD related to service.  However, the April 
1997 Vet Center report is completely negative for any 
discussion of the veteran's childhood abuse.  Although the 
veteran admitted a history of abuse as a child during the 
December 1997 VA examination, she refused to discuss it.  
Therefore, neither assessment is based on a full and complete 
history needed for proper evaluation of the psychiatric 
disorder.  The Board has a duty to analyze the credibility 
and probative value of the evidence of record.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  When adequately explained, the 
Board is free to favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the 
Board finds the opinions from the June 1998 examiner and the 
November 2001 board of psychiatrists far more probative on 
the issues of proper diagnosis and relationship to service.  

Finally, the Board finds no credible supporting evidence that 
veteran's alleged in-service stressors occurred.  The veteran 
has described multiple events of sexual harassment or abuse 
and an incident of rape.  Absent allegation of a stressor 
related to combat or prisoner of war status, there must be 
credible evidence that corroborates the veteran's statements.  
38 C.F.R. § 3.304(f); see Cohen, supra.  There is no such 
evidence of record.  As stated by the June 1998 VA examiner, 
the reported in-service events are vague and not well 
documented.  Although she indicates that she reported at 
least some of the incidents to command personnel, none of the 
events has been verified.  In addition, the veteran states 
that she reported an incident of sexual harassment in 1992 to 
CID.  However, the veteran failed to respond to the RO's 
request for authorization to obtain records from the U.S. 
Army Crime Records Center for purposes of verifying that 
stressor.  

Review of the above discussion finds that the evidence for 
and against the veteran's claim is not so evenly balanced so 
as to require resolution of doubt in the veteran's favor.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  

ORDER

Service connection for a back disorder is denied.  

Service connection for PTSD is denied.  



		
	Wayne M. Braeuer
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

